AMENDMENT NO. 10 AND WAIVER UNDER AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

        AMENDMENT NO. 10 AND WAIVER, dated as of December 5, 2003 (this
“Amendment and Waiver”) to the Amended and Restated Credit and Guaranty
Agreement dated as of August 26, 2002 (as amended and in effect immediately
prior to the effectiveness of this Amendment and Waiver, the “DIP Credit
Agreement”), among UCA LLC, CENTURY CABLE HOLDINGS, LLC, CENTURY-TCI CALIFORNIA,
L.P., OLYMPUS CABLE HOLDINGS, LLC, PARNASSOS, L.P., FRONTIERVISION OPERATING
PARTNERS, L.P., ACC INVESTMENT HOLDINGS, INC., ARAHOVA COMMUNICATIONS, INC., and
ADELPHIA CALIFORNIA CABLEVISION, LLC, as Borrowers, the Guarantors party
thereto, JPMORGAN CHASE BANK, as Administrative Agent, CITICORP USA, INC., as
Syndication Agent, J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.
(formerly known as Salomon Smith Barney Inc.), as Joint Bookrunners and Co-Lead
Arrangers, CITICORP USA, INC., as Collateral Agent, WACHOVIA BANK, N.A., as
Co-Syndication Agent, and THE BANK OF NOVA SCOTIA, FLEET NATIONAL BANK, BANK OF
AMERICA, N.A. and GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation
Agents.


W I T N E S S E T H:

        WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as
set forth herein.

        NOW, THEREFORE, the parties hereto agree as follows:

        Section 1.         Definitions; References. Unless otherwise
specifically defined herein, each capitalized term used herein which is defined
in the DIP Credit Agreement (as amended hereby) shall have the meaning assigned
to such term in the DIP Credit Agreement (as amended hereby). Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after the date of effectiveness of
this Amendment and Waiver, refer to the DIP Credit Agreement as amended hereby.

        Section 2.         Excess Payments. The second sentence contained in
Section 2.02(f) of the DIP Credit Agreement is hereby amended and restated in
its entirety as follows:

        “Amounts on deposit in any such sub-account shall be withdrawn by the
Administrative Agent (i) to pay to the relevant Tranche B DIP Lender any amounts
subsequently payable by the Borrowers to such Tranche B DIP Lender pursuant to
subsection (e) above or (ii) at the instruction of the Borrowers, to pay any and
all fees or other amounts that may be payable by the Borrowers or any other Loan
Party hereunder to the Tranche B DIP Lenders under the terms of the DIP Credit
Agreement, including without limitation, any and all Letter of Credit Fees that
may be payable from time to time to any Tranche B DIP Lender that is a Fronting
Bank hereunder, including without limitation, any fees payable to any such
Fronting Bank in connection with the issuance, renewal or monthly maintenance of
any Letter of Credit issued by such Fronting Bank hereunder, and the Borrowers
shall not be required to make any payment to any Tranche B DIP Lender pursuant
to subsection (e) above until the amounts on deposit in such sub-account of such
Tranche B DIP Lender shall be $0.”

        Section 3.         Extended Time Period for Delivery of 2003 Audited
Financial Statements. Section 5.01(a)(x) of the DIP Credit Agreement is hereby
amended to replace the phrase “(but, in the case of the 2002 fiscal year, no
later than April 15, 2004)” contained in the second line thereof with the phrase
“(but, in the case of the 2002 and 2003 fiscal years, no later than April 15,
2004)".






--------------------------------------------------------------------------------

        Section 4.         Waiver of Asset Sale Basket in Section 6.11(iv) of
the DIP Credit Agreement. Each DIP Lender hereby waives any Default or Event of
Default arising under Section 6.11 (iv) of the DIP Credit Agreement, solely to
the extent that any such Default or Event of Default arises out of the sale or
other disposition of assets by any Loan Party in connection with (i) the Fujitsu
Transaction (as hereinafter defined), or (ii) the transactions contemplated by
that certain Master Reciprocal Settlement Agreement to be entered into by and
between Parent and Adelphia Business Solutions, Inc., a Delaware corporation
(d/b/a TelCove) (the “Master Settlement Agreement”), including any transactions
contemplated by any annex thereto (collectively, the “Annexes”); complete and
accurate copies of a draft of the Master Settlement Agreement and the draft
Annexes thereto have been provided to the Co-Lead Arrangers. Notwithstanding the
foregoing, the waiver set forth in Section 4(ii) above with respect to the
transactions contemplated by the Master Settlement Agreement and the Annexes
thereto shall only be effective to the extent that (A) the Schedules and
Exhibits to the Master Settlement Agreement and the Annexes are reasonably
satisfactory to the Co-Lead Arrangers and (B) such transactions are consummated
on terms substantially similar to the terms set forth in the draft Master
Settlement Agreement and the draft Annexes thereto which were previously
provided to the Co-Lead Arrangers pursuant to the terms hereof. In furtherance
of the foregoing, each DIP Lender hereby acknowledges and agrees that the fair
market value of any assets sold or otherwise disposed of pursuant to the terms
of clauses (i) and (ii) in the immediately preceding sentence hereof, shall not
count against or otherwise reduce the aggregate dollar amount of asset sales or
other dispositions (after giving effect to the amendment set forth in Section 5
hereof) that the Loan Parties are permitted to consummate under Section 6.11(iv)
of the DIP Credit Agreement without obtaining the prior written consent of the
Required DIP Lenders.

        Section 5.         Amendment to Asset Sale Basket. Section 6.11(iv) of
the DIP Credit Agreement is hereby amended by deleting the reference to
“$15,000,000” therein and replacing such reference with “$30,000,000.”

        Section 6.         Waiver with respect to Pre-Petition Payment to
Fujitsu. Each DIP Lender hereby waives any Default or Event of Default arising
under Section 7.01(l) of the DIP Credit Agreement, solely to the extent that any
such Default or Event of Default arises out of any Pre-Petition Payment made by
any Loan Party to Fujitsu Network Communications, Inc. (“Fujitsu”) pursuant to
the terms of that certain Stipulation and Order entitled “Compromising and
Settling Claims of Fujitsu Network Communications, Inc.” (the “Stipulation and
Order”), which Stipulation and Order shall be filed with, and approved by, the
Bankruptcy Court prior to the effectiveness of the waiver set forth in this
Section 6 of this Amendment and Waiver, it being understood and agreed that the
aggregate Pre-Petition Payment to be made to Fujitsu pursuant to the terms of
the Stipulation and Order shall not exceed $2,000,000 (the transactions
contemplated by the Stipulation Order are referred to herein as the “Fujitsu
Transactions”). The DIP Lenders hereby acknowledge and agree that consistent
with the terms of the Amended and Restated Security and Pledge Agreement, and
after giving effect to the waiver contemplated by the immediately preceding
sentence hereof, any and all Transaction Liens (as such term is defined in the
Amended and Restated Security and Pledge Agreement) on the assets transferred by
any Loan Party to Fujitsu in connection with the consummation of the Fujitsu
Transactions shall automatically, without any further action by any Loan Party
or any DIP Lender, terminate and cease and no longer be of any further force or
effect.

        Section 7.         GOVERNING LAW. THIS AMENDMENT AND WAIVER SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE AND THE BANKRUPTCY CODE.

        Section 8.         Counterparts; Effectiveness. This Amendment and
Waiver may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Subject to the immediately following sentence hereof, this
Amendment and Waiver shall become effective as of the date hereof when the
Administrative Agent shall have received duly executed counterparts hereof
signed by the Loan Parties and the Required DIP Lenders. Notwithstanding the
foregoing, in addition to the requirements set forth in the immediately
preceding sentence hereof, (i) Section 2 of this Amendment and Waiver shall not
become effective until the Administrative Agent shall have received duly
executed counterparts hereof signed by the Tranche B DIP Lenders representing in
excess of 50% of the Tranche B Credit-Linked Deposit Amounts and (ii) the waiver
contemplated by Section 6 of this Amendment and Waiver shall not become
effective until the Administrative Agent shall have received a certified copy of
the order of the Bankruptcy Court approving the Pre-Petition Payments
contemplated by the Fujitsu Transactions. Subject to the foregoing, this
Amendment and Waiver shall be deemed effective in the case of any party as to
which an executed counterpart shall not have been received, if the
Administrative Agent shall have received telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such party.
The Administrative Agent shall promptly notify the Loan Parties and the DIP
Lenders of the effectiveness of this Amendment, and such notice shall be
conclusive and binding on all parties hereto.




2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


                                                    JPMORGAN CHASE BANK
                                                    By:
                                                              Name:
                                                              Title:
                                                    CITICORP USA, INC
                                                    By:
                                                              Name:
                                                              Title:
                                                    WACHOVIA BANK, N.A
                                                    By:
                                                              Name:
                                                              Title:
                                                    THE BANK OF NOVA SCOTIA
                                                    By:
                                                              Name:
                                                              Title:
                                                    FLEET NATIONAL BANK
                                                    By:
                                                              Name:
                                                              Title:
                                                    BANK OF AMERICA, N.A
                                                    By:
                                                              Name:
                                                              Title:
                                                    GENERAL ELECTRIC CAPITAL
CORPORATION
                                                    By:
                                                              Name:
                                                              Title:
                                                    THE TRAVELERS INSURANCE
COMPANY
                                                    By:
                                                              Name:
                                                              Title:
                                                    BANK OF MONTREAL
                                                    By:
                                                              Name:
                                                              Title:
                                                    CALPERS
                                                    By:
                                                              Name:
                                                              Title:
                                                    CREDIT LYONNAIS NEW YORK
                                                    By:
                                                              Name:
                                                              Title:
                                                    THE FOOTHILL GROUP, INC
                                                    By:
                                                              Name:
                                                              Title:
                                                    MORGAN STANLEY SENIOR
FUNDING, INC
                                                    By:
                                                              Name:
                                                              Title:
                                                    SUMITOMO MITSUI BANKING
CORPORATION
                                                    By:
                                                              Name:
                                                              Title:
                                                    BAYERISHE HYPO UND
VEREINSBANK AG, NEW YORK BRANCH
                                                    By:
                                                              Name:
                                                              Title:
                                                    By:
                                                              Name:
                                                              Title:
                                                    EATON VANCE SENIOR INCOME
TRUST
                                                    By: Eaton Vance Management
as Investment Advisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    EATON VANCE CDO III, LTD
                                                    By: Eaton Vance Management
as Investment Advisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    EATON VANCE CDO IV, LTD
                                                    By: Eaton Vance Management
as Investment Advisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    COSTANTINUS EATON VANCE CDO
V, LTD
                                                    By: Eaton Vance Management
as Investment Advisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    SPCP GROUP LLC
                                                    By:
                                                              Name:
                                                              Title:
                                                    SUNAMERICA SENIOR FLOATING
RATE FUND INC
                                                    By: Stanfield Capital
Partners LLC as its subadvisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    DEUTSCHE BANK TRUST COMPANY
AMERICAS
                                                    By:
                                                              Name:
                                                              Title:
                                                    AURM CLO 2002-1 LTD
                                                    By: Stein Roe & Farnham
Incorporated, as Investment Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    AIM FLOATING RATE FUND
                                                    By: INVESCO Senior Secured
Management, Inc. as Attorney in Fact
                                                    By:
                                                              Name:
                                                              Title:
                                                    CHARTER VIEW PORTFOLIO
                                                    By: INVESCO Senior Secured
Management, Inc. as Investment Advisor
                                                    By:
                                                              Name:
                                                              Title:
                                                    DIVERSIFIED CREDIT PORTFOLIO
LTD
                                                    By: INVESCO Senior Secured
Management, Inc. as Investment Adviser
                                                    By:
                                                              Name:
                                                              Title:
                                                    TCW SELECT LOAN FUND,
LIMITED
                                                    By: TCW Advisors, Inc., as
its Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    By:
                                                              Name:
                                                              Title:
                                                    C-SQUARED CDO LTD
                                                    By: TCW Advisors, Inc., as
its Portfolio Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    SRF 2000 LLC
                                                    By:
                                                              Name:
                                                              Title:
                                                    SRF TRADING, INC
                                                    By:
                                                              Name:
                                                              Title:
                                                    CARLYLE HIGH YIELD PARTNERS
IV, LTD
                                                    By:
                                                              Name:
                                                              Title:
                                                    FLAGSHIP CLO II
                                                    By:
                                                              Name:
                                                              Title:
                                                    AIG SUNAMERICA LIFE
ASSURANCE COMPANY
                                                    (dba ANCHOR NATIONAL LIFE
INSURANCE COMPANY)
                                                    By:
                                                              Name:
                                                              Title:
                                                    FIDELITY ADVISOR SERIES II:
                                                    FIDELITY ADVISOR FLOATING
RATE HIGH INCOME FUND (161)
                                                    By:
                                                              Name:
                                                              Title:
                                                    GOLDMAN SACHS CREDIT
PARTNERS L.P.
                                                    By:
                                                              Name:
                                                              Title:
                                                    REGIMENT CAPITAL, LTD
                                                    By: Regiment Capital
Management, LLC as its Investment Advisor
                                                    By: Regiment Capital
Advisors, LLC
                                                          its Manager and
Pursuant to delegated authority
                                                    By:
                                                              Name:
                                                              Title:
                                                    PRESIDENT & FELLOWS OF
HARVARD COLLEGE
                                                    By: Regiment Capital
Management, LLC as its Investment Advisor
                                                    By: Regiment Capital
Advisors, LLC
                                                          its Manager and
Pursuant to delegated authority
                                                    By:
                                                              Name:
                                                              Title:
                                                    LIBERTYVIEW FUNDS, L.P.
                                                    By:
                                                              Name:
                                                              Title:
                                                    LONG LANE MASTER TRUST IV
                                                    By: Fleet National Bank as
Trust Administrator
                                                    By:
                                                              Name:
                                                              Title:
                                                    AIMCO CLO, SERIES 2001-A
                                                    By:
                                                              Name:
                                                              Title:
                                                    ALLSTATE LIFE INSURANCE
COMPANY
                                                    By:
                                                              Name:
                                                              Title:
                                                    PROTECTIVE LIFE INSURANCE
COMPANY
                                                    By:
                                                              Name:
                                                              Title:
                                                    WACHOVIA BANK, NATIONAL
ASSOCIATION
                                                    By:
                                                              Name:
                                                              Title:
                                                    GLENEAGLES TRADING LLC
                                                    By:
                                                              Name:
                                                              Title:
                                                    HIGHLAND LOAN FUNDING V LTD
                                                    By: Highland Capital
Management, L.P. as Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    CALIFORNIA PUBLIC EMPLOYEES'
RETIREMENT SYSTEM
                                                    By: Highland Capital
Management, L.P.
                                                          as Authorized
Representatives of the Board
                                                    By:
                                                              Name:
                                                              Title:
                                                    ING PRIME RATE TRUST
                                                    By: ING Investments, LLC as
its investment manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    ING SENIOR INCOME FUND
                                                    By: ING Investments, LLC as
its investment manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    INDOSUEZ CAPITAL FUNDING VI,
LIMITED
                                                    By: Indosuez Capital as
Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY
                                                    By: David L. Babson &
Company Inc., as Investment Adviser
                                                    By:
                                                              Name:
                                                              Title:
                                                    MAPLEWOOD (CAYMAN) LIMITED
                                                    By: David L. Babson &
Company Inc., under delegated authority
                                                          from Massachusetts
Mutual Life Insurance Company
                                                          as Investment Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    BLACK DIAMOND INTERNATIONAL
FUNDING, LTD
                                                    By:
                                                              Name:
                                                              Title:
                                                    BRYN MAWR CLO, LTD
                                                    By: Deerfield Capital
Management LLC as its Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    GULF STREAM CDO 2002-I
                                                    By: Gulf Stream Asset
Management, LLC as Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    STANWICH LOAN FUNDING LLC
                                                    By:
                                                              Name:
                                                              Title:
                                                    RIVIERA FUNDING LLC
                                                    By:
                                                              Name:
                                                              Title:
                                                    ATRIUM CDO
                                                    By:
                                                              Name:
                                                              Title:
                                                    CSAM FUNDING II
                                                    By:
                                                              Name:
                                                              Title:
                                                    TORONTO DOMINION (TEXAS),
INC
                                                    By:
                                                              Name:
                                                              Title:
                                                    NOMURA BOND & LOAN FUND
                                                    By: UFJ Trust Company of New
York as Trustee
                                                    By: Nomura Corporate
Research and Asset Management, Inc.,
                                                          Attorney in Fact
                                                    By:
                                                              Name:
                                                              Title:
                                                    CLYDESDALE CLO 2001-1, LTD
                                                    By: Nomura Corporate
Research and Asset Management, Inc.,
                                                          as Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    IMPERIAL CREDIT ASSET
MANAGEMENT
                                                    By:
                                                              Name:
                                                              Title:
                                                    CITIBANK, N.A
                                                    By:
                                                              Name:
                                                              Title:
                                                    RESTORATION FUNDING CLO, LTD
                                                    By: Highland Capital
Management, L.P. Collateral Manager
                                                    By:
                                                              Name:
                                                              Title:
                                                    ACC CABLE COMMUNICATIONS
FL-VA, LLC
                                                    By: ACC Cable Holdings VA,
Inc., its sole member
                                                    ACC CABLE HOLDINGS VA, INC
                                                    ACC HOLDINGS II, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ACC INVESTMENT HOLDINGS, INC
                                                    ACC OPERATIONS, INC
                                                    ACC TELECOMMUNICATIONS
HOLDINGS LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ACC TELECOMMUNICATIONS LLC
                                                    By: ACC Telecommunications
Holdings LLC, its sole member
                                                    By:ACC Operations, Inc., its
sole member
                                                    ACC TELECOMMUNICATIONS OF
VIRGINIA LLC
                                                    By: ACC Telecommunications
Holdings LLC, its sole member
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ACC-AMN HOLDINGS LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA ACQUISITION
SUBSIDIARY, INC
                                                    ADELPHIA ARIZONA, INC
                                                    ADELPHIA BLAIRSVILLE, LLC
                                                    By: Century Communications
Corp., its sole member
                                                    ADELPHIA CABLE PARTNERS,
L.P.
                                                    By: Olympus Cable Holdings,
LLC, its Managing General Partner
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA CABLEVISION
ASSOCIATES, L.P.
                                                    By: Chelsea Communications,
Inc., its general partner
                                                    ADELPHIA CABLEVISION CORP
                                                    ADELPHIA CABLEVISION OF BOCA
RATON, LLC
                                                    By: Adelphia Cablevision
Corp., its sole member
                                                    ADELPHIA CABLEVISION OF
FONTANA LLC
                                                    By: Clear Cablevision, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF
INLAND EMPIRE, LLC
                                                    By: Clear Cablevision, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF THE
KENNEBUNKS, LLC
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA CABLEVISION, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF NEW
YORK, INC
                                                    ADELPHIA CABLEVISION OF
NEWPORT BEACH, LLC
                                                    By: Ft. Myers Cablevision,
LLC, its sole member
                                                    By: Ft. Myers Acquisition
Limited Partnership, its sole member
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA CABLEVISION OF
ORANGE COUNTY, LLC
                                                    By: Ft. Myers Cablevision,
LLC, its sole member
                                                    By: Ft. Myers Acquisition
Limited Partnership, its sole member
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA CABLEVISION OF
ORANGE COUNTY II, LLC
                                                    By: Mickelson Media, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF SAN
BERNADINO, LLC
                                                    By: Clear Cablevision, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF
SANTA ANA, LLC
                                                    By: UCA, LLC, its sole
member
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF SEAL
BEACH, LLC
                                                    By: Manchester Cablevision,
Inc., its sole member
                                                    ADELPHIA CABLEVISION OF SIMI
VALLEY, LLC
                                                    By: UCA, LLC, its sole
member
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA CABLEVISION OF WEST
PALM BEACH III, LLC
                                                    By: Century New Mexico Cable
Television Corp., its sole member
                                                    ADELPHIA CABLEVISION OF WEST
PALM BEACH IV, LLC
                                                    By: Sentinel Communications
of Muncie, Indiana, Inc., its sole member
                                                    ADELPHIA CABLEVISION OF WEST
PALM BEACH V, LLC
                                                    By: Huntington CATV, Inc.,
its sole member
                                                    ADELPHIA CALIFORNIA
CABLEVISION, LLC
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA CENTRAL
PENNSYLVANIA, LLC
                                                    By: National Cable
Acquisition Associates, L.P., its sole member
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general Partner
                                                    ADELPHIA CLEVELAND, LLC
                                                    By: Adelphia of the Midwest,
Inc., its sole member
                                                    ADELPHIA COMMUNICATIONS
CORPORATION
                                                    ADELPHIA COMMUNICATIONS OF
CALIFORNIA, LLC
                                                    By: Adelphia Cablevision
Corp., its sole member
                                                    ADELPHIA COMMUNICATIONS OF
CALIFORNIA II, LLC
                                                    By: Adelphia Cablevision
Corp., its sole member
                                                    ADELPHIA COMMUNICATIONS OF
CALIFORNIA III, LLC
                                                    By: FrontierVision, its sole
member
                                                    By: FrontierVision Holdings,
L.P., its general partner
                                                    By: FrontierVision Partners,
L.P., its general partner
                                                    By: Adelphia GP Holdings,
L.L.C., its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA COMMUNICATIONS
INTERNATIONAL, INC
                                                    ADELPHIA COMPANY OF WESTERN
CONNECTICUT
                                                    ADELPHIA GENERAL HOLDINGS
III, INC
                                                    ADELPHIA GS CABLE, LLC
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., it sole member
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA GP HOLDINGS, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA HARBOR CENTER
HOLDINGS, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA HOLDINGS 2001, LLC
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., it sole member
                                                    By: ACC Operations, Inc.,
its managing partner
                                                    ADELPHIA INTERNATIONAL II,
LLC
                                                    By: ACC Operations, Inc.,
its member
                                                    By: Adelphia Communications
International, Inc., its member
                                                    ADELPHIA INTERNATIONAL III
LLC
                                                    By: ACC Operations, Inc.,
its member
                                                    By: Adelphia Communications
International, Inc., its member
                                                    ADELPHIA OF THE MIDWEST, INC
                                                    ADELPHIA MOBILE PHONES
                                                    ADELPHIA PINELLAS COUNTY,
LLC
                                                    By: Ft. Myers Cablevision,
L.L.C., its sole member
                                                    By: Ft. Myers Acquisition
Limited Partnership, its sole member
                                                    By Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    ADELPHIA PRESTIGE
CABLEVISION, LLC
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By: Century Cable Holding
Corp., its sole member
                                                    ADELPHIA TELECOMMUNICATIONS,
INC
                                                    ADELPHIA TELECOMMUNICATIONS
OF FLORIDA, INC
                                                    ADELPHIA WELLSVILLE, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA WESTERN NEW YORK
HOLDINGS, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    ADELPHIA COMMUNICATIONS, INC
                                                    ARAHOVA HOLDINGS, LLC
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    BADGER HOLDING CORPORATION
                                                    BETTER TV, INC. OF
BENNINGTON
                                                    BLACKSBURG/SALEM
CABLEVISION, INC
                                                    BRAZAS COMMUNICATIONS, INC
                                                    BUENAVISION
TELECOMMUNICATIONS, INC
                                                    CABLE SENRY CORPORATION
                                                    CALIFORNIA AD SALES, LLC
                                                    By: Ft. Myers Cablevision,
L.L.C., its sole member
                                                    By: Ft. Myers Acquisition
Limited Partnership, its sole member
                                                    By Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    CCC-III, INC
                                                    CCC-INDIANA, INC
                                                    CCH INDIANA, L.P.
                                                    By: CCC-Indiana, its general
partner
                                                    CDA CABLE, INC
                                                    CENTURY ADVERTISING, INC
                                                    CENTURY ALABAMA CORP
                                                    CENTURY ALABAMA HOLDING CORP
                                                    CENTURY AUSTRALIA
COMMUNICATIONS CORP
                                                    CENTURY BERKSHIRE CABLE CORP
                                                    CENTURY CABLE HOLDINGS, LLC
                                                    By: Century Cable Holding
Corp., its sole member
                                                    CENTURY CABLE HOLDING CORP
                                                    CENTURY CABLE MANAGEMENT
CORPORATION
                                                    CENTURY CABLE OF SOUTHERN
CALIFORNIA
                                                    CENTURY CABLEVISION
HOLDINGS, LLC
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    CENTURY CAROLINA CORP
                                                    CENTURY COLORADO SPRINGS
CORP
                                                    CENTURY COLORADO SPRINGS
PARTNERSHIP
                                                    By: Paragon Cable Television
Inc., a general partner
                                                    CENTURY COMMUNICATIONS CORP
                                                    CENTURY CULLMAN CORP
                                                    CENTURY ENTERPRISE CABLE
CORP
                                                    CENTURY EXCHANGE, LLC
                                                    By: Century Cable Holding
Corp., its sole member
                                                    CENTURY FEDERAL, INC
                                                    CENTURY GRANITE CABLE
TELEVISION CORP
                                                    CENTURY HUNTINGTON COMPANY
                                                    CENTURY INDIANA CORP
                                                    CENTURY ISLAND ASSOCIATES,
INC
                                                    CENTURY ISLAND CABLE
TELEVISION CORP
                                                    CENTURY INVESTMENT HOLDING
CORP
                                                    CENTURY INVESTORS, INC
                                                    CENTURY KANSAS CABLE
TELEVISION CORP
                                                    CENTURY LYKENS CABLE CORP
                                                    CENTURY MENDOCINO CABLE
TELEVISION, INC
                                                    CENTURY MISSISSIPPI CORP
                                                    CENTURY MOUNTAIN CORP
                                                    CENTURY NEW MEXICO CABLE
CORP
                                                    CENTURY NORWICH CORP
                                                    CENTURY OHIO CABLE
TELEVISION CORP
                                                    CENTURY OREGON CABLE CORP
                                                    CENTURY PACIFIC CABLE TV,
INC
                                                    CENTURY PROGRAMMING, INC
                                                    CENTURY REALTY CORP
                                                    CENTURY SHASTA CABLE
TELEVISION CORP
                                                    CENTURY SOUTHWEST COLORADO
CABLE TELEVISION CORP
                                                    CENTURY-TCI CALIFORNIA
COMMUNICATIONS, L.P.
                                                    By: Century Exchange LLC,
its general partner
                                                    By: Century Cable Holding
Corp., its sole member
                                                    CENTURY-TCI CALIFORNIA, L.P.
                                                    By: Century-TCI California
Communications, L.P., its general partner
                                                    By: Century Exchange LLC,
its general partner
                                                    By: Century Cable Holding
Corp., its sole member
                                                    CENTURY-TCI HOLDINGS, LLC
                                                    By: Century-TCI California
Communications, L.P., its general partner
                                                    By: Century Exchange LLC,
its general partner
                                                    By: Century Cable Holding
Corp., its sole member
                                                    CENTURY TRINIDAD CABLE
TELEVISION CORP
                                                    CENTURY VIRGINIA CORP
                                                    CENTURY VOICE AND DATA
COMMUNICATIONS, INC
                                                    CENTURY WARRICK CABLE CORP
                                                    CENTURY WASHINGTON CABLE
TELEVISION, INC
                                                    CENTURY WYOMING CABLE
TELEVISION CORP
                                                    CHELSEA COMMUNICATIONS, INC
                                                    CHELSEA COMMUNICATIONS, LLC
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    CHESTNUT STREET SERVICES,
LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    CLEAR CABLEVISION, INC
                                                    CMA CABLEVISION ASSOCIATES
VII, L.P.
                                                    By: Tele-Media Company of
Tri-States, L.P., its general partner
                                                    By: Tri-States, L.L.C., its
general partner
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By: Century Cable Holding
Corp., its managing general partner
                                                    CMA CABLEVISION ASSOCIATES
XI, LIMITED PARTNERSHIP
                                                    By: Tele-Media Company of
Tri-States, L.P., its general partner
                                                    By: Tri-States, L.L.C., its
general partner
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By: Century Cable Holding
Corp., its managing general partner
                                                    CORAL SECURITY, INC
                                                    COWLITZ CABLEVISION, INC
                                                    CP-MDU I LLC
                                                    By: Adelphia California
Cablevision, L.L.C., its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    CP-MDU II LLC
                                                    By: Adelphia California
Cablevision, L.L.C., its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    E.& E. CABLE SERVICE, INC
                                                    EASTERN VIRGINIA CABLEVISION
HOLDINGS, LLC
                                                    By: Eastern Virginia
Cablevision, L.P., its sole member
                                                    By: TMC Holdings
Corporation, its general partner
                                                    EASTERN VIRGINIA
CABLEVISION, L.P.
                                                    By: TMC Holdings
Corporation, its general partner
                                                    EMPIRE SPORTS NETWORK, L.P.
                                                    By: Parnassos
Communications, L.P., its general partner
                                                    By: Adelphia Western New
York Holdings, LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FAE CABLE MANAGEMENT CORP
                                                    FOP INDIANA, L.P.
                                                    By: FrontierVision Cable New
England, Inc., its general partner
                                                    FRONTIERVISION ACCESS
PARTNERS, LLC
                                                    By: FrontierVision Operating
Partners, L.P., its sole member
                                                    By: FrontierVision Holdings,
L.P., its general partner
                                                    By: FrontierVision Partners,
L.P., its general partner
                                                    By: Adelphia GP Holdings,
LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FRONTIERVISION CABLE NEW
ENGLAND, INC
                                                    FRONTIERVISION CAPITAL
CORPORATION
                                                    FRONTIERVISION HOLDINGS
CAPITAL CORPORATION
                                                    FRONTIERVISION HOLDINGS
CAPITAL II CORPORATION
                                                    FRONTIERVISION HOLDINGS
L.L.C
                                                    By: FrontierVision Partners,
L.P., its sole member
                                                    By: Adelphia GP Holdings,
LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FRONTIERVISION HOLDINGS L.P.
                                                    By: FrontierVision Partners,
L.P., its general partner
                                                    By: Adelphia GP Holdings,
LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FRONTIERVISION OPERATING
PARTNERS L.L.C
                                                    By: FrontierVision Holdings,
L.P., its sole member
                                                    By: FrontierVision Partners,
L.P., its general partner
                                                    By: Adelphia GP Holdings,
LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FRONTIERVISION OPERATING
PARTNERS L.P.
                                                    By: FrontierVision Holdings,
L.P., its general partner
                                                    By: FrontierVision Partners,
L.P., its general partner
                                                    By: Adelphia GP Holdings,
LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    FT. MYERS ACQUISITION
LIMITED PARTNERSHIP
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    FT. MYERS CABLEVISION, LLC
                                                    By: Ft. Myers Acquisition
Limited Partnership, its sole member
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    GENESIS CABLE COMMUNICATIONS
SUBSIDIARY, L.L.C
                                                    By: ACC Cable Communications
FL-VA, LLC, its sole member
                                                    By: ACC Cable Holdings VA,
Inc., its sole member
                                                    GLOBAL ACQUISITION PARTNERS,
L.P.
                                                    By: Global Cablevision II,
LLC, its general partner
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    GLOBAL CABLEVISION II, LLC
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing partner
                                                    THE GOLF CLUB AT WENDING
CREEK FARMS, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    GRAFTON CABLE COMPANY
                                                    GS CABLE LLC
                                                    By: Adelphia GS Cable, LLC,
its sole member
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    GS TELECOMMUNICATIONS LLC
                                                    By: GS Cable, LLC, its sole
member
                                                    By: Adelphia GS Cable, LLC,
its sole member
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    HARRON CABLEVISION OF NEW
HAMPSHIRE, INC
                                                    HUNTINGTON CATV, INC
                                                    IMPERIAL VALLEY CABLEVISION,
INC
                                                    KALAMAZOO COUNTY
CABLEVISION, INC
                                                    KEY BISCAYNE CABLEVISION
                                                    By: Adelphia Cable Partners,
LP, a general partner
                                                    By: Olympus Cable Holdings,
LLC, its managing general partner
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    KOOTENAI CABLE, INC
                                                    LAKE CHAMPLAIN CABLE
TELEVISION CORPORATION
                                                    LEADERSHIP ACQUISITION
LIMITED PARTNERSHIP
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    LOUISA CABLEVISION, INC
                                                    MANCHESTER CABLEVISION, INC
                                                    MARTHA'S VINEYARD
CABLEVISION, L.P.
                                                    By: Century Cable Holdings,
LLC, its general partner
                                                    By: Century Cable Holding
Corp., its sole member
                                                    MERCURY COMMUNICATIONS, INC
                                                    MICKELSON MEDIA, INC
                                                    MICKELSON MEDIA OF FLORIDA,
INC
                                                    MONUMENT COLORADO
CABLEVISION, INC
                                                    MOUNTAIN CABLE
COMMUNICATIONS CORPORATION
                                                    MOUNTAIN CABLE COMPANY, L.P.
                                                    By: Pericles Communications
Corporation,
                                                          its managing general
partner
                                                    MONTGOMERY CABLEVISION, INC
                                                    MT. LEBANON CABLEVISION, INC
                                                    MULTI-CHANNEL T.V. CABLE
COMPANY
                                                    NATIONAL CABLE ACQUISITION
ASSOCIATES, L.P.
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    OLYMPUS CABLE HOLDINGS, LLC
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    OLYMPUS CAPITAL CORPORATION
                                                    OLYMPUS COMMUNICATIONS
HOLDINGS, L.L.C
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    OLYMPUS COMMUNICATIONS, L.P.
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    OLYMPUS SUBSIDIARY, LLC
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    OWENSBORO-BRUNSWICK, INC
                                                    OWENSBORO INDIANA, L.P.
                                                    By: Century Granite Cable
Television Corp., its general partner
                                                    OWENSBORO ON THE AIR, INC
                                                    PAGE TIME, INC
                                                    PARAGON CABLE TELEVISION INC
                                                    PARAGON CABLEVISION
CONSTRUCTION CORPORATION
                                                    PARAGON CABLEVISION
MANAGEMENT CORPORATION
                                                    PARNASSOS COMMUNICATIONS,
L.P.
                                                    By: Adelphia Western New
York Holdings, LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    PARNASSOS HOLDINGS, LLC
                                                    By: Parnassos
Communications, L.P., its sole member
                                                    By: Adelphia Western New
York Holdings, LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    PARNASSOS, L.P.
                                                    By: Parnassos
Communications, L.P., its general partner
                                                    By: Adelphia Western New
York Holdings, LLC, its general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    PERICLES COMMUNICATIONS
CORPORATION
                                                    PULLMAN TV CABLE CO., INC
                                                    RENTAVISION OF BRUNSWICK,
INC
                                                    RICHMOND CABLE TELEVISION
CORPORATION
                                                    RIGPAL COMMUNICATIONS, INC
                                                    ROBINSON/PLUM CABLEVISION
                                                    By: Olympus Subsidiary, LLC,
its general partner
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    SABRES, INC
                                                    SCRANTON CABLEVISION, INC
                                                    SENTINEL COMMUNICATIONS OF
MUNCIE, INDIANA, INC
                                                    SOUTHEAST FLORIDA CABLE, INC
                                                    SOUTHWEST COLORADO CABLE,
INC
                                                    SOUTHWEST VIRGINIA CABLE,
INC
                                                    S/T CABLE CORPORATION
                                                    STAR CABLE INC
                                                    STARPOINT, LIMITED
PARTNERSHIP
                                                    By: West Boca Acquisition
Limited Partnership, its general partner
                                                    By: Adelphia Cable Partners,
L.P., its general partner
                                                    By: Olympus Cable Holdings,
LLC, its managing general partner
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    SVHH CABLE ACQUISITION, L.P.
                                                    By: SVhh Holdings, LLC, its
general partner
                                                    By: ACC Operations, Inc.,
its sole member
                                                    SVHH HOLDINGS, LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    TELE-MEDIA COMPANY OF
HOPEWELL-PRINCE GEORGE
                                                    By: Eastern Virginia
Cablevision Holdings, LLC,
                                                          its managing general
partner
                                                    By: Eastern Virginia
Cablevision, L.P., its sole member
                                                    By: TMC Holdings
Corporation, its general partner
                                                    TELE-MEDIA COMPANY OF
TRI-STATES L.P.
                                                    By: Tri-States, L.L.C., its
general partner
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By:Century Cable Holding
Corp., its sole member
                                                    TELE-MEDIA INVESTMENT
PARTNERSHIP, L.P.
                                                    By: National Cable
Acquisition Associates, L.P., a general partner
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    TELESAT ACQUISITION, LLC
                                                    By: Arahova Holdings, LLC,
its sole member
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    TELESTAT ACQUISITION LIMITED
PARTNERSHIP
                                                    By: Olympus Communications,
L.P., its general partner
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    THE MAIN INTERNETWORKS, INC
                                                    THE WESTOVER T.V. CABLE CO.,
INCORPORATED
                                                    THREE RIVERS CABLE
ASSOCIATES, L.P.
                                                    By: Chelsea Communications,
LLC, a general partner
                                                    By: Olympus Cable Holdings,
LLC, its sole member
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    And By: Mt. Lebanon
Cablevision, Inc., a general partner
                                                    TIMOTHEOS COMMUNICATIONS,
L.P.
                                                    By: Olympus Communications
Holdings, L.L.C., its general partner
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    TMC HOLDINGS CORPORATION
                                                    TMC HOLDINGS, LLC
                                                    TRI-STATES, L.L.C
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By: Century Cable Holding
Corp., its sole member
                                                    UCA LLC
                                                    By: ACC Operations, Inc.,
its sole member
                                                    U.S. TELE-MEDIA INVESTMENT
COMPANY
                                                    UPPER ST. CLAIR CABLEVISION,
INC
                                                    VALLEY VIDEO, INC
                                                    VAN BUREN COUNTY
CABLEVISION, INC
                                                    WARRICK CABLEVISION, INC
                                                    WARRICK INDIANA, L.P.
                                                    By: CCC-III, Inc., its
general partner
                                                    WELLSVILLE CABLEVISION,
L.L.C
                                                    By: Century Cable Holdings,
LLC, its sole member
                                                    By: Century Cable Holding
Corp., its sole member
                                                    WEST BOCA ACQUISITION
LIMITED PARTNERSHIP
                                                    By: Adelphia Cable Partners,
L.P., its general partner
                                                    By: Olympus Cable Holdings,
LLC, its managing general partner
                                                    By: Olympus Subsidiary, LLC,
its sole member
                                                    By: Olympus Communications,
L.P., its sole member
                                                    By: ACC Operations, Inc.,
its managing general partner
                                                    WESTERN NY CABLEVISION, L.P.
                                                    By: Adelphia Western New
York Holdings, LLC, its general partner
                                                    By: ACC Operations, Inc, its
sole member
                                                    WESTVIEW SECURITY, INC
                                                    WILDERNESS CABLE COMPANY
                                                    YOUNG'S CABLE TV CORP
                                                    YUMA CABLEVISION, INC
                                                    By:
                                                              Name: William T.
Schleyer
                                                              Title: Chief
Executive Officer




3

--------------------------------------------------------------------------------